Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 1 of 6 PAGEID #: 555




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Joseph P. Churchill,

                    Petitioner,               Case No. 2:18-cv-296

      v.                                      Judge Michael H. Watson
                                              Magistrate Judge Michael R. Merz

Warden, Mansfield Correctional Institution,


                    Respondent.

                               OPINION AND ORDER

      Petitioner objects, ECF No. 55, to the Magistrate Judge’s Report and

Recommendations (“R&R”), ECF No. 50, recommending that the Petition in this

habeas corpus case be dismissed with prejudice.

      When a party objects to a Magistrate Judge’s R&R on a dispositive matter,

the District Judge reviews de novo those portions of the R&R to which objection is

made. Having done so, the Court rules on Petitioner’s objections.

      Petitioner pleads one ground for relief: his trial attorney provided ineffective

assistance of trial counsel by failing to file a motion to dismiss the indictment based

on a violation of his speedy trial rights.

      The Magistrate Judge concluded in the R&R that this claim was forfeited by

Petitioner’s negotiated guilty plea.     R&R, ECF No. 50, PAGEID ## 524–25.

Petitioner attempted to excuse this procedural default by claiming the guilty plea
Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 2 of 6 PAGEID #: 556




was not knowing, intelligent, and voluntary because of incorrect legal advice. He

raised that claim in a motion to withdraw the guilty plea in state court. Mot.

Withdraw, State Court Record, ECF No. 11, Ex. 27. The trial court, the Common

Pleas Court of Licking County, Ohio, denied the motion to withdraw. Judgment

Entry, State Court Record, ECF No. 11, Ex. 29. Instead of appealing that decision,

Petitioner filed a second motion to withdraw the guilty plea, which the trial court

denied on the basis of the law of the case. Petitioner appealed the second denial

order, but the Fifth District affirmed, holding that res judicata bars a second motion

to withdraw a guilty plea where the grounds raised were or could have been raised

on a prior motion to withdraw. State v. Churchill, 2018-Ohio-1031 (Ohio Ct. App.

5th Dist. 2018). Because Petitioner forfeited his ineffective assistance of trial

counsel claim by failing to appeal the denial of his first motion to withdraw, the R&R

recommended      dismissing    Petitioner’s   habeas   petition.     ECF    No.   50,

PAGEID # 527.

      In his Objections, Petitioner continues to claim his plea was not valid. Obj.,

ECF No. 55, PAGEID # 541. Instead of the Fifth District’s decision on appeal from

denial of his second motion to withdraw, he asserts it is that court’s decision on his

26(B) Application that is now before this Court. Id. However, he fails to explain

why that should be so since the Fifth District’s decision on appeal from denial of

the second motion to vacate is the last reasoned state-court judgment on the issue.

      Petitioner also asserts, in conclusory fashion, that res judicata should not

apply here. Obj., ECF No. 55, PAGEID # 541–42. However, he provides no

Case No. 2:18-cv-296                                                       Page 2 of 6
Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 3 of 6 PAGEID #: 557




support for his assertion, and the Sixth Circuit has repeatedly held that Ohio’s res

judicata doctrine in criminal cases is an adequate and independent state ground

of decision for purposes of procedural default. Durr v. Mitchell, 487 F.3d 423, 432

(6th Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell,

268 F.3d 417 (6th Cir. 2001); Byrd v. Collins, 209 F.3d 486, 521–22 (6th Cir. 2000);

Rust v. Zent, 17 F.3d 155, 160–61 (6th Cir. 1994) (citation omitted); Van Hook v.

Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001).

      In his Application to Reopen his direct appeal, made under Ohio R. App. P.

26(B), Petitioner claimed he received ineffective assistance of appellate counsel

when his appellate attorney failed to raise as an assignment of error that he had

received ineffective assistance of trial counsel when his trial attorney did not raise

a speedy trial claim. In its decision, the Fifth District decided there was no merit to

the speedy trial claim under Ohio law. State v. Churchill, Delaware App. No.

15CAA10084, Judgment Entry, Apr. 3, 2017 (unreported; copy at State Court

Record, ECF No. 11, Ex. 26).

      The R&R concluded that this Court is bound on this question by the Fifth

District’s determination of Ohio law. R&R, ECF No. 50, PAGEID # 529 (citing

Railey v. Webb, 540 F.3d 393 (6th Cir. 2008) (quoting Bradshaw v. Richey, 546

U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of

state law, including one announced on direct appeal of the challenged conviction,

binds a federal court sitting in habeas corpus.”)), Maldonado v. Wilson, 416 F.3d

470 (6th Cir. 2005); Vroman v. Brigano, 346 F.3d 598 (6th Cir. 2003); Caldwell v.

Case No. 2:18-cv-296                                                       Page 3 of 6
Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 4 of 6 PAGEID #: 558




Russell, 181 F.3d 731, 735–36 (6th Cir. 1999); Duffel v. Dutton, 785 F.2d 131, 133

(6th Cir. 1986)).

      Petitioner argues that we are not bound by the Fifth District’s decision and

then proceeds to argue at length his belief as to the correct interpretation of Ohio

speedy trial law in his case. Obj., ECF No. 55, PAGEID ## 542–46. In claiming

we are free to reach our own decision about what Ohio law requires, Petitioner

cites Arrambide v. Hudson, No. 1:08CV65, 2010 U.S. Dist. LEXIS 90727 (N.D.

Ohio July 23, 2010). In that case, Magistrate Judge Pearson wrote:

             Rulings by the state’s highest court on matters of state
             law are binding on federal courts. Wainwright v. Goode,
             464 U.S. 78, 84, 104 S. Ct. 378, 78 L. Ed. 2d 187 (1983).
             Further, a federal court may not second-guess a state
             court’s interpretation of its own procedural rules. Allen v.
             Morris, 845 F.2d 610, 614 (6th Cir. 1988). Thus, even if
             a state court errs in applying its own procedural default
             statute, the error is not cognizable in federal habeas
             review. Simpson v. Jones, 238 F.3d 399, 406-07 (6th Cir.
             2000).

Id. at *14. Petitioner emphasizes the word “highest,” but Judge Pearson did not

say only the “highest” state court’s rulings are binding on federal courts. The

balance of the quotation supports the R&R’s conclusion in this case that this Court

is bound by the Fifth District’s interpretation of Ohio’s speedy trial statutes.

      Petitioner also relies on Olsen v. McFaul, 843 F.2d 918 (6th Cir. 1988). The

Olsen Court held that, in the course of deciding the case before it, the intermediate

Ohio appellate court had ignored Frisbie Co. v. City of East Cleveland, 98 Ohio St.

266, 120 N.E. 309 (1918), which the Sixth Circuit found to be controlling Ohio law.


Case No. 2:18-cv-296                                                        Page 4 of 6
Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 5 of 6 PAGEID #: 559




Olsen provides authority to examine whether the Fifth District’s speedy trial

decision in this case is in accord with Ohio Supreme Court precedent.

      But Petitioner concedes that the Ohio Supreme Court has not spoken to the

question he believes is decisive: whether Ohio Revised Code § 2941.401 applies

to prisoners in county jails. He suggests that State v. Black, 142 Ohio St. 3d 332

(2015), creates a strong inference that, if it did decide the question, the Supreme

Court of Ohio would adopt his position. This Court is unpersuaded. Black involved

construing the Interstate Agreement on Detainers, codified at Ohio Revised Code

§ 2963.30, and refers only in dictum to intermediate appellate court decisions

involving Ohio Revised Code § 2941.101.

      But even if Black were directly in point, it would not be sufficient to warrant

granting the writ. The Olsen Court noted that, once the state-law question is

decided, habeas relief depends on proving a constitutional violation. If Ohio law

were so clear that a motion to dismiss on speedy trial grounds would plainly have

been granted, then it could have been ineffective assistance of trial counsel to

recommend a plea agreement. But Ohio law is not that clear, as shown above.

      Alternatively, Petitioner claims the Fifth District’s decision is based on an

unreasonable determination of the facts and is thus not entitled to deference under

28 U.S.C. § 2254(d)(2). He asserts this unreasonable determination of facts was

made in the Fifth District’s denial of his 26(B) Application. The Court disagrees.

Examining the Fifth District’s decision on the 26(B) Application, the Court notes the

critical factual determination the Court of Appeals made is that Petitioner never

Case No. 2:18-cv-296                                                     Page 5 of 6
Case: 2:18-cv-00296-MHW-MRM Doc #: 56 Filed: 08/10/20 Page: 6 of 6 PAGEID #: 560




provided notice of his availability for trial, which is required to start the speedy trial

clock under Ohio Revised Code § 2945.71. Judgment Entry, State Court Record,

ECF No. 11, Ex. 26, PAGEID # 141, et seq. Petitioner does not contest that factual

finding.

      Having considered Petitioner’s Objections de novo, the Court concludes

they are without merit and OVERRULES the same. The Clerk will enter judgment

dismissing the Petition herein with prejudice. Because reasonable jurists would

not disagree with this conclusion, Petitioner is DENIED a certificate of

appealability, and the Court CERTIFIES to the Sixth Circuit that any appeal would

be objectively frivolous and should not be permitted to proceed in forma pauperis.

      IT IS SO ORDERED.



                                         ___/s/ Michael H. Watson___________
                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT




Case No. 2:18-cv-296                                                          Page 6 of 6
